In an action to recover damages for personal injuries, etc., the defendant Margaret Caterina appeals from a judgment of the Supreme Court, Richmond County (Lebowitz, J.), dated February 27, 1998, which, upon a jury verdict finding her 100% at fault in the happening of the accident, is in favor of the plaintiffs and against her in the principal sum of $300,001.
*723Ordered that the judgment affirmed, with costs.
The plaintiff Frank Burgio was injured when the vehicle which he was driving was struck by a vehicle being driven by the defendant Margaret Caterina. The accident occurred in an unmarked intersection. Burgio entered the intersection to Caterina’s right. After a jury trial at which Caterina was found to be 100% at fault in the happening of the accident, the plaintiffs were awarded damages. We now affirm the judgment.
Contrary to Caterina’s assertions, viewing the evidence presented at the trial on the issue of liability in a light most favorable to the plaintiffs, it cannot be said that no valid line of reasoning and permissible inferences could have led a rational jury to reach the conclusion that it did (see, Cohen v Hallmark Cards, 45 NY2d 493; Nicastro v Park, 113 AD2d 129, 132). Moreover, the. verdict as to liability was not against the weight of the evidence (see, Farrukh v Board of Educ., 227 AD2d 440; Finkel v Benoit, 211 AD2d 749; Nordhauser v New York City Health & Hosps. Corp., 176 AD2d 787).
Finally, the damage award did not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]; Rodriguez v City of New York, 191 AD2d 420; Florsz v Ogruk, 184 AD2d 546). O’Brien, J. P., Ritter, Thompson and Goldstein, JJ., concur.